1 iTHIBODEAUX, J.,
concurring.
While I agree with the underlying rationale and the conclusions reached by the majority, I add these special concurring remarks on the issue of penalties and attorney fees. Separate penalties and attorney fees should be awarded for each statutory violation, that is, the termination of benefits from May through December 1997 and the wrongful payment of benefits on a monthly rather than weekly basis. These are two separate, distinct, and independent claims. Louisiana Revised Statutes 23:1201(F) provides for a mandatory assessment of a penalty and attorney fees “for each disputed claim.” I, therefore, would award penalties in the amount of $4,000.00 and attorney fees of $5,000.00 on each claim.